Title: Thomas Jefferson to Wilson J. Cary, 4 May 1819
From: Jefferson, Thomas
To: Cary, Wilson Jefferson


          
            Dear Sir
            Monticello Ap May 4. 19.
          
          Doctr Cooper, himself probably the best classical scholar in the US. had from the first proposition of our college recommended a mr Stack as the best classical teacher in America, and worthy of our professorship. it having been found that the University could not be opened for some time yet, I thought it desirable to get a classical school opened immediately in Charlottesville as a nursery to prepare subjects to be ready to enter into the University as soon as it commences, and invited mr Stack to come on & undertake such an establishment. he is arrived and will open his school immediately (say this week) which will soon be full to overflowing. I think there were 20. offered yesterday at our court in the space of a few hours as it became known in the court yard. his tuition fees are 30.D. a year, & board may probably be had in Charlottesville at about 120.D. one vacation only in the year from the middle of December to the end of January. as I believe it impossible to place Wilson so advantageously in the US. I wished to give you notice of it & not to lose a day in bringing him on, as his school will be filled at once. I salute mrs Cary & yourself with sincere affection
          
            Th: Jefferson
          
         